Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 7-20 were previously withdrawn, and 1 and 2 are amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Coldren
(U.S. 2010/0096473).
With respect to claim 1, Coldren discloses an insert for use with a fuel injector (figure 2, abstract/title), the insert comprising:
a shaft (see below annotated figure of figure 2) including an at least partially cylindrical configuration defining a shaft cylindrical axis (see below), a shaft radial direction (figure 2), and a shaft diameter (figure 2);
a head (see below annotated figure of figure 2) including an at least partially cylindrical configuration defining ahead cylindrical axis (see below), a head radial direction (figure 2), and a head diameter (figure 2); and
wherein the shaft and head are attached to each other (see figure 2 and below annotated figure), the shaft cylindrical axis and the head cylindrical axis are parallel to each other (figure 2 and
below annotated figure), the head diameter is greater than the shaft diameter (figure 2), and the shaft


    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

With respect to claim 2, Coldren discloses the shaft cylindrical axis is spaced away from the headcylindrical axis along either the shaft radial direction or the head radial direction (see above annotatedfigure, where the shaft axis and the head axis are spaced away from each other along the radialdirection of the noted head and shaft), and the head and the shaft are unitary (figure 2, both the head and the shaft together form the actuator which is formed on the noted valve, the act of being two separate pieces formed as a single element is understood as reading on unitary). 
With respect to claim 3, Coldren discloses the shaft cylindrical axis is spaced away from the headcylindrical axis along both the shaft radial direction and the head radial direction (see above annotatedfigure, where the two axis are spaced apart from each other along the radial direction of the head/shaft)a
With respect to claim 5, Coldren discloses the shaft defines a shaft longitudinal length (above annotated figure, the length of the noted shaft) and the head defines a head longitudinal length (above
Application/Control Number: 16/717,222 Page 6Art Unit: 3752annotated figure, the length of the head) and the shaft longitudinal length is greater than the headlongitudinal length (see above annotated figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coldren.
With respect to claim 4, Coldren discloses the shaft cylindrical axis is spaced away from the head
cylindrical axis, but fails to disclose being by approximately.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention that the two axis could be spaced apart of Coldren at approximately .S5mm,
since it has been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable range/vale involves only routine skill in the art. MPEP 2144.05(II-
A&B). Please note in that the instant application, paragraph 0040/0045, fails to disclose any criticality
for the claimed limitations, as there is no justification on why such a spaced distance of approximately
.5mm is critical.

having a longitudinal length (see above annotated figure) , but fails to specifically disclose the shaft
diameter is approximately 4.5 mm, the head diameter is approximately 6.2 mm, the shaft longitudinal
length is approximately 3.0 mm and the head longitudinal length is approximately 1.4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention that the shaft diameter is approximately 4.5 mm, the head diameter is
approximately 6.2 mm, the shaft longitudinal length is approximately 3.0 mm and the head longitudinal
length is approximately 1.4 mm in Coldren, since it has been held that where the general conditions of a
claim are disclosed in the prior art, discovering the optimum or workable range/vale involves only
routine skill in the art. MPEP 2144.05(II-A&B). Please note in that the instant application, paragraph
0040/0045, fails to disclose any criticality for the claimed limitations, as the noted 4 dimensions are
never given criticality.
Response to Arguments/Amendments
	The Amendment filed (08/05/2021) has been entered. Currently claims 1-20 are pending, claims 7-20 were previously withdrawn, and 1 and 2 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (06/01/2021). Examiner notes that the amendments have overcome the rejection of Liskow (U.S. 2003/0145831).
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive with regards to Coldren. The examiner disagrees with applicants arguments that the two elements of the head and the shaft are not fixed, the two elements are a part of the actuator which is clearly noted affixed to the needled to allow the needle to be moved opposite of that of the spring in the system. The applicant further annotated figure 2, and it is unclear as to how the noted holes on both sides of 31 inhibit the element being fixed, as it is clear that the two components allow for movement of the needle . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752